Title: Invoice, 23 October 1754
From: Bacon, Anthony
To: Washington, George



[23] October 1754

Invoice of Goods Shipd by Anthony Bacon on board the Ruby Captn Edward Ogle pr Maryland, on Acct and risque, and by order of Jno. Carlyle Esqr.

     
      
      
      [£] [s] [d]
       s. d.
     
     
      Bought of
      1 Gold Shoulder Knott
      2. 8.  
      
     
     
      Lucy Hatton.
      6 Yards gold Regim Lace 10/6
      3. 3. 0
      
     
     
      
      
      £5.11.  
     
     
      Ditto of John Towers
      24 rich gold Embroidd Loops 3/3
      3.18    
      
     
     
      
      4½ yds plated gold Vellum 16d
        6   
      
     
     
      
      2 doz. 4 gold wyre Cô 6/
       14   
      
     
     
      
      2 dozn brs      Do. 3/
        6   
      
     
     
      
      ¼ Oz. gold Thread 10/
        2. 6
      
     
     
      
      4 large Shammy Skins 20d
        6. 8
      
     
     
     
      
      2 yds Buckram 1/
      
      2   
     
     
      
      1 yd fine glaz’d Irish 14d
      1. 2
      
     
     
      
      1 yd Pocket fustian 12d
      1   
      
     
     
      
      1 pr Stay take 4d
        4   
      
     
     
      
      1 oz. light col[ore]d Silk 2/6
      2. 6
      
     
     
      
      1 Rich Crimson Ingr[ained] silk Sash
      3  5   
      
     
     
      
      
      
      
     
     
      
      
      9  5  2
     
     
      Bought of Jacob Hewett
      10 yds best brod blue Allipeen 2/
      1      
      
     
     
      
      2½ yds Do. Man’s Crimson Velvet 26/
      2 18  6
      
     
     
      
      
      3 18  6
     
     
      Bought of Saml Towers
      4 dozn fash. gilt Coat Buttn 1/2
      4 8
      
     
     
      
      4½ dozn ditto Breast 7d
      2 7
      
     
     
      
      
      7  3
     
     
      Bought of Mauduits & Co.
      3½ yds superf[in]e d[ou]ble dy’d Scarl. Cloth
      3 13  6
      
     
     
      
      2 yds Ditto blue 18/
      1 16   
      
     
     
      
      
      5  9  6
     
     
      Bought of
      1 Hat 16s. gold Lace 20/
      1 16   
      
     
     
      Loxham
      Box
      10
      
     
     
      
      
      1 16 10
     
     
      Box 2/6 Entry, Cocket, & Searcher’s Fees 3/6
      6   
     
     
      Porterage, Wharfage, & Lighterage 1/ Freight 16/
      17   
     
      
      Primage 1/ Bills Lading 1/ Commissions 17/
      19   
     
     
      
      
      
      28.10. 3
     
   
London 23d Octr 1754. E[rrors] E[xcepted]

Antho. Bacon

